DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klamer et al. (WO 9964124 A1) (hereinafter “Klamer). Regarding Claim 1, Klamer teaches each of the seven elements of the claim, hereinafter (1a), (1b), (1c), (1d), (1e), (1f), and (1g) respectively. Klamer teaches
(1a), a roller skate (Klamer Fig. 1, below).
(1b), a skate body (Klamer Fig. 1, above).
(1c), rollers disposed below the skate body, and characterized in that the rollers are divided into a front roller group and a rear roller group (Klamer Figs. 1 and 2, below).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Klamer

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Klamer
(1d), that the rear roller group is disposed at a bottom of the skate body through a reversing mechanism (Klamer Figs. 1 and 2, above, and Fig. 3b below; Klamer Abstract: “The skate can be readily changed between the different configurations…[the] conversion method and apparatus can be used to convert the rear pair of wheels between different configurations.”).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Klamer
(1e), that the rear roller group comprises a plurality of rear rollers (Klamer Fig. 1, above).
(1f), that the reversing mechanism controls the plurality of rear rollers to be arranged in a line or in a row (Klamer Figs. 1 and 2, above; Klamer Abstract: “The convertible skate of the invention includes wheels that are interchangeable between an in-line configuration and a conventional roller skate configuration”). 
(1g),  that traveling direction of the plurality of rear rollers always faces a front and rear direction of the skate body (Klamer Figs. 1 and 2, above).
Allowable Subject Matter
Claims 2-10 are allowed. The following is the examiner’s statement of reason for allowance: The prior art does not teach or suggest all elements of Claim 2; Claims 3-10 are dependent on Claim 2. Regarding Claim 2, the prior art does not teach or suggest the three elements of the claim, hereinafter (2a), (2b), and (2c) respectively. The prior art does not teach or suggest
(2a), that the reversing mechanism comprises a reversing base, comprising a rotating bracket, wherein the rotating bracket is rotatably disposed at the bottom of the skate body, and the plurality of rear rollers are rotatably disposed on the rotating bracket. The closest reference, Klamer et al. (WO 9964124 A1) (hereinafter “Klamer), teaches a reversing mechanism (see rejection for (1d), above) and rollers but does not teach a reversing base or a rotating bracket being rotatably disposed at the bottom of the skate body.
(2b), a reversing transmission mechanism, in transmission connection with each rear roller and the rotating bracket, and configured to drive each rear roller and the rotating bracket to rotate so that the plurality of rear rollers can be arranged in a line or in a row. The closest reference, Klamer, teaches a reversing transmission mechanism (Klamer Fig. 3B detail, below) but does not teach a rotating bracket.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Klamer Fig. 3B Detail
	(3c), a reversing adjustment switch, detachably abutting against the rotating bracket, wherein the reversing adjustment switch can release locking of the rotating bracket when reversing is needed, and lock the rotating bracket when the plurality of rear rollers are arranged in a line or in a row. The closest reference, Klamer, teaches a reversing adjustment switch capable of locking the rollers when arranged in a line or in a row (Klamer 5C, below; Klamer Abstract: “The skate can be readily changed between the different configurations by depressing a first button to release a latch and unlock the front pair of wheels from a first configuration. The wheels can then be rotated into and locked by the latch at their second configuration.”; Klamer Page 16, Paragraph 2: “The gears are positioned in the housing such that they can be locked in position by the latch in a conventional roller skate configuration. The gears can be turned by depressing a latch button while grasping one of the wheels and turning.”), but does not teach the switch being detachably abutting a rotating bracket.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Klamer
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303) 297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T. WALSH/Examiner, Art Unit 3618    

/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618